Title: Thomas Jefferson to John H. Cocke, 7 July 1819
From: Jefferson, Thomas
To: Cocke, John Hartwell


          
            Dear Sir
            Monticello July 7. 19.
          
          According to promise I now inclose you a catalogue of the best editions of the Classics, Greek & Latin, and I have prepared a copy of it which I shall inclose in a letter to Genl Taylor. our two Italian sculptors are arrived, and are recommended as men of superior character and have much that appearance. their passage, necessary advances & journey from Baltimore here have brought a pretty heavy call on our funds: however, these included, they will have cost us but about 2.D. aday at the end of the 3. years for which they are engaged. having begun to despair of them, I had enquired of mr Cardelli of Washington whether we could from thence get men capable of making an Ionic or Corinthian capitel. he told me we could at the price of 3.D. a day. I have written pressingly to mr Brockenbrough to come up immediately on their account. they are to be lodged & boarded, the stone is to be quarried for them, and the blocks should be roughed out to their hand that they may be employed on the fine work only. I wait mr Brockenbrough’s arrival to set out on a 2. months visit to Bedford, wishing to see them under way before I depart.—our boys with Stack are going on finely, in a style of instruction, solid & critical, beyond any example we have known in this state, and probably in the US. the boarders with Laporte too are rigorausly rigorously restrained to ask for all their wants in French, which they are beginning to be able to do, and to learn the phrases of familiar conversation. we are fortunate in having an excellent set of youths to begin with. they enter with spirit into our regulations, observe them with willingness and emulation, and will form a nucleus of order for assimilating all new comers to themselves, which I hope will fix the character of the future school. accept my salutations and assurances of great friendship and respect.
          
            Th: Jefferson
          
        